                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  EASTERN DIVISION

                                       No. 4:09-CR-64-FL-1
                                        No. 4:15-CV-9-FL


AARON COPPEDGE,                                 )
                                                )
               Petitioner,                      )
                                                )
               v.                               )             ORDER
                                                )
UNITED STATES OF AMERICA,                       )
                                                )
               Respondent.                      )


       This matter is before the court on petitioner’s motions to vacate, set aside, or correct

sentence under 28 U.S.C. § 2255, as amended (DE 215, 219, 221), and the government’s motions

to dismiss and in the alternative for summary judgment (DE 224, 268). Pursuant to 28 U.S.C. §

636(b)(1)(B), United States James E. Gates entered memorandum and recommendation (“M&R”),

(DE 292), wherein it is recommended that the court deny petitioner’s motions and grant the

government’s motions. Petitioner timely filed objections to the M&R, and in this posture, the issues

raised are ripe for ruling. For the reasons that follow, the court adopts the M&R, denies petitioner’s

motions, and grants the government’s motions.

                                         BACKGROUND

       The court incorporates herein by reference the thorough background of this case set forth in

the M&R. The court summarizes below key procedural facts as pertinent to the court’s discussion

herein. On February 5, 2010, a jury convicted petitioner of conspiracy to distribute and possess with

intent to distribute cocaine base (“crack”), in violation of 21 U.S.C. § 846, four counts of

distribution of crack, and one count of possession with intent to distribute crack, in violation of 21
U.S.C. § 841(a). This court sentenced petitioner to life imprisonment on May 13, 2010.1

        Petitioner appealed, and the United States Court of Appeals for the Fourth Circuit affirmed

the convictions, vacated the sentence, and remanded for resentencing in light of United States v.

Simmons, 649 F.3d 237 (4th Cir.2011) (en banc). See United States v. Coppedge, 454 F. App’x 202,

208 (4th Cir. 2011). Upon resentencing, this court sentenced petitioner to 360 months imprisonment

on all counts running concurrently. The Fourth Circuit affirmed the amended judgment. United

States v. Coppedge, 535 F. App’x 288, 289 (4th Cir. 2013).2

        Petitioner filed the instant motions in January and February, 2015, relying upon memoranda

in support and attachments thereto, including affidavits by petitioner and co-defendant Roy C.

Rhodes (“Rhodes”), as well as objections to presentence report submitted by petitioner’s trial

counsel Steven E. Hight (“Hight”). As summarized in the M&R, the claims raised by the instant

motions are as follows:

        1)       Counsel was ineffective in failing to request informant jury instruction.

        2)       Counsel was ineffective in failing to argue that petitioner should be

                 sentenced based upon drug type and quantity carrying the least statutory

                 penalty.

        3)       Counsel was ineffective in failing to raise the Fair Sentencing Act on appeal.

        4)       Counsel was ineffective in failing to investigate an alibi witness.

        5)       Counsel was ineffective with respect to entry into a plea agreement.



        1
            This case originally was assigned to former Senior United States District Judge James C. Fox. Upon
retirement of Judge Fox, this case was reassigned to the undersigned April 6, 2017.
        2
          On March 7, 2016, this court granted a reduction in sentence due to an amendment of the United States
Sentencing Guidelines from 360 months to 292 months on each count.

                                                      2
          6)     Counsel was ineffective in failing to object at sentencing to a leadership

                 enhancement.

          7)     Search and seizure of petitioner’s cell phone violated Fourth Amendment.

          8)     Jury received erroneous instruction on aiding and abetting.

          9)     Violation of due process because of criminal acts of a detective.

          10)    Petitioner is actually innocent of sentencing enhancements.

          11)    Petitioner is actually innocent of career offender enhancement.

          12)    The government presented false testimony.

          The government filed its first motion to dismiss or in the alternative for summary judgment

on March 3, 2015, relying upon a declaration of W. Glenn Perry (“Perry”), Special Assistant United

States Attorney.

          On May 18, 2016, this court granted the government’s first motion to dismiss and denied

petitioner’s motions. Petitioner appealed, and the Fourth Circuit dismissed the appeal and remanded

for further consideration, on the basis that the district court did not rule on four claims raised in

petitioner’s corrected § 2255 motion. See United States v. Coppedge, 676 F. App’x 213, 214 (4th

Cir. 2017).

          Upon remand, the government filed the instant second motion to dismiss or in the alternative

for summary judgment, relying upon a declaration of Hight. The court set the matter for evidentiary

hearing and appointed counsel to represent petitioner at such hearing. At hearing petitioner testified,

and the government presented testimony of Hight, as well as exhibits including documents already

in the record and a copy of the plea agreement offered to petitioner by the United States Attorney’s

Office.


                                                   3
        M&R entered July 6, 2018. Defendant filed objections through counsel on August 3, 2018,

as well as pro se objections on September 12, 2018. The government filed response to objections

on September 7, 2018.

                                     COURT’S DISCUSSION

A.      Standard of Review

        The district court reviews de novo those portions of the M&R to which specific objections

are filed. 28 U.S.C. § 636(b). The court does not perform a de novo review where a party makes

only “general and conclusory objections that do not direct the court to a specific error in the

magistrate’s proposed findings and recommendations.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th

Cir. 1982). Absent a specific and timely filed objection, the court reviews only for “clear error,” and

need not give any explanation for adopting the M&R. Diamond v. Colonial Life & Accident Ins.

Co., 416 F.3d 310, 315 (4th Cir. 2005); Camby v. Davis, 718 F.2d 198, 200 (4th Cir. 1983). Upon

careful review of the record, “the court may accept, reject, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1).

        A petitioner seeking relief pursuant to 28 U.S.C. § 2255 must show that “the sentence was

imposed in violation of the Constitution or laws of the United States, or that the Court was without

jurisdiction to impose such sentence, or that the sentence was in excess of the maximum authorized

by law, or is otherwise subject to collateral attack.” 28 U.S.C. § 2255(a). “Unless the motion and

the files and records of the case conclusively show that the prisoner is entitled to no relief, the court

shall . . . grant a prompt hearing thereon, determine the issues and make findings of fact and

conclusions of law with respect thereto.” 28 U.S.C. § 2255(b). “The Federal Rules of Civil

Procedure and the Federal Rules of Criminal Procedure, to the extent that they are not inconsistent


                                                   4
with any statutory provisions, or the [§ 2255 Rules], may be applied to” § 2255 proceedings. Rules

Governing Section 2255 Proceedings, Rule 12.

B.     Analysis

       1.      Claims addressed in M&R

       The M&R thoroughly and cogently discusses twelve claims raised by petitioner’s motions,

including amendments thereto raised at hearing. Petitioner does not raise specific objections to the

magistrate judge’s analysis of these claims. Upon careful review of the M&R and the record in this

case, finding the analysis of the M&R correct, the court adopts the M&R. The court writes

separately to augment the analysis of the M&R in light of arguments raised in petitioner’s

objections.

       2.      Arguments raised in objections

       Petitioner’s objections contain arguments attacking petitioner’s conviction and sentence not

falling squarely within claims raised in petitioner’s instant § 2255 motions and addressed in the

M&R. As such these objections are construed as seeking to amend petitioner’s § 2255 motions to

raise proposed new claims. Proposed new § 2255 claims raised after the expiration of the statutory

limitations period generally are time barred and must be dismissed unless they “relate back” to

timely asserted claims by “ar[ising] out of the conduct, transaction, or occurrence set forth in the

original pleading.” United States v. Pittman, 209 F.3d 314, 317 (4th Cir. 2000) (quotations omitted).

       A comparison of petitioner’s original claims and proposed new claims demonstrates that

some claims relate back, while others do not. Petitioner’s proposed new claims may be summarized

as follows:

       1)      Sentencing enhancement under 18 U.S.C. § 851 was improperly applied.


                                                 5
       2)      Counsel was ineffective in giving advice about entry into plea agreement

               because petitioner could not have received a 20 year sentence had he pleaded

               guilty.

       3)      There was insufficient evidence of a conspiracy commencing prior to April

               16, 2009.

       4)      Testimony by investigating officer should not have been used to support

               convictions or sentencing based upon conspiracy commencing prior to April

               16, 2009.

       5)      Testimony by co-conspirator, Antonio Rouse, was false.

       6)      Counsel was ineffective by failing to challenge use of trafficking by

               possession conviction as a predicate for his 18 U.S.C. § 851 enhancement.

       7)      Counsel was ineffective in advising petitioner regarding the consequences of

               pleading on the mandatory minimum sentence.

               a.        Claims relating back

       Petitioner’s proposed new claims raising ineffective assistance of counsel in advising

petitioner at plea and making arguments at sentencing may relate back to petitioner’s original claims

of ineffective assistance of counsel. The proposed new claims, however, must be dismissed as futile

because they fail on the same basis as petitioner’s original ineffective assistance of counsel claims

that are addressed in the M&R.

       Analysis of an ineffective assistance of counsel claim requires application of the two-part

test established by Strickland v. Washington, 466 U.S. 668, 690-94 (1984). First, the petitioner must

show that his counsel’s performance was deficient in that it fell below the standard of reasonably


                                                 6
effective assistance. Id. at 687-691. Second, the petitioner must show that there is a reasonable

probability that, but for his counsel’s errors, the result of the proceeding would have been different.

Id. at 694. The Sixth Amendment provides a criminal defendant with the right to competent counsel

that “extends to the plea-bargaining process.” Lafler v. Cooper, 566 U.S. 156, 162 (2012).

        Based upon the findings of fact and credibility determinations in the M&R, counsel provided

reasonable advice to petitioner about entry into a plea agreement, and petitioner has not

demonstrated a reasonable probability that the “outcome of the plea process would have been

different with competent advice.” Id. at 163. With respect to advice provided at the time of plea

and arguments raised at sentencing, petitioner has not demonstrated that any advice provided by his

trial counsel was incorrect, or arguments advanced by his trial counsel were unreasonable, in light

of the law as it existed prior to trial and sentencing.

        The premise of petitioner’s new proposed ineffective assistance of counsel claims, that there

was no basis for any § 851 enhanced mandatory minimum, is incorrect, based on the law as it existed

at time of plea, trial, and sentencings. Indeed, with respect to the calculation of the statutory

penalties and sentencing determination, the Fourth Circuit observed upon initial appeal that, but for

Simmons, it had “no criticism of the district court or the Government, both of which dutifully

applied authoritative Circuit precedent at the time of [petitioner’s] prosecution and sentencing.”

United States v. Coppedge, 454 F. App’x 202, 207 n. 2 (4th Cir. 2011). The case cited by petitioner

in support of this premise, United States v. Brandon, 247 F.3d 186 (4th Cir. 2001), is inapposite

because it applies a different statutory definition of “serious drug offense” under the Armed Career

Criminal act. Id. at 188, 191.

        Petitioner also has not demonstrated that the outcome of the plea process or sentencing


                                                   7
would have been different but for the advice or performance of counsel. It is noteworthy in this

respect that petitioner refused to accept the plea agreement offered by the government, where it

would have required cooperation, and the government did not offer a plea agreement on any more

favorable terms. (See M&R 27, 29-31). Statutory penalties for the conspiracy count, absent any §

851 enhancement in place at the time of plea offer, were set forth in the proposed plea agreement

offered by the government. (DE 288-3 at 4). Statutory penalties for the conspiracy count, with the

§ 851 enhancement in place at the time of not guilty plea, also were set forth by court at arraignment.

(Tr. (DE 117) at 18).

       In sum, where petitioner’s proposed new claims relating to ineffective assistance of counsel

fail on the basis of the analysis in the M&R and the record in this case, such claims must be

dismissed as futile. Petitioner’s related claim that the § 851 enhancement improperly was applied

in determining petitioner’s sentence must be dismissed because it is procedurally defaulted and

without merit.

                 b.     Claims not relating back

       Petitioner’s remaining newly proposed claims asserted in objections do not relate back to the

original claims in petitioner’s § 2255 motions, because they do not “arise out of the conduct,

transaction, or occurrence set forth in” petitioner’s original claims. Pittman, 209 F.3d at 317. They

advance, instead, new alleged reasons why the evidence against petitioner was improper or

insufficient to convict him of the charged offenses. Accordingly, petitioner’s remaining newly

proposed claims must be dismissed as untimely. See id. In addition, these claims must be dismissed

as procedurally defaulted, because petitioner could have raised them on appeal, and he has not

shown cause and prejudice for failure so to do, or actual innocence. See Bousley v. United States,


                                                   8
523 U.S. 614, 622 (1998).

       3.      Certificate of Appealability

       A certificate of appealability may issue only upon a “substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). The petitioner must demonstrate that reasonable

jurists could debate whether the issues presented should have been decided differently or that they

are adequate to deserve encouragement to proceed further. Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000). After reviewing the claims presented

on collateral review in light of the applicable standard, the court finds that a certificate of

appealability is not warranted.

                                        CONCLUSION

       For the foregoing reasons, the court ADOPTS the M&R. Petitioner’s motions (DE 215, 219,

221) are DENIED, and the government’s motions for summary judgment (DE 224, 268) are

GRANTED. A certificate of appealability is DENIED. The clerk is DIRECTED to close this case.

       SO ORDERED, this the 3rd day of April, 2019.




                                                     ______________________
                                                     LOUISE W. FLANAGAN
                                                     United States District Judge




                                                9
